February 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   SUNCHASE AMERICAN, LTD, Appellant

NO. 14-12-00513-CV                          V.

                         ELBERT WARNER, Appellee
                     ________________________________

      Today the Court heard appellant's unopposed motion to dismiss the appeal
and remand the judgment signed by the court below on November 28, 2011.
Having considered the motion and found it meritorious, we VACATE the
judgment AND REMAND the cause to the trial court for rendition of judgment in
accordance with the parties’ agreement.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Sunchase American, Ltd.

      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.